Citation Nr: 1802499	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange or other herbicide or dioxin exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange or other herbicide or dioxin exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1963 to January 1990.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction now resides with the RO in Los Angeles, California.  

In October 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to clarify whether the Veteran has a diagnosis of hypertension, determine the date of diagnosis for the Veteran's diabetes, and to follow the adjudication manual procedures for verifying exposure to Agent Orange.  Since remand, records from Loma Linda VA Medical Center (VAMC) associated with the Veteran's claims file indicate that the Veteran was diagnosed with diabetes mellitus type II as of November 2005 and that he has hypertension, which was diagnosed in 2001.  Additionally, the procedures for verifying exposure to Agent Orange and other herbicides were followed.  As there has been substantial compliance with the October 2015 remand directives, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

As noted in the previous remand, the Veteran requested a Travel Board hearing before a Veterans Law Judge in Los Angeles, California.  In a June 2014 statement from his representative, the Veteran canceled his request for a Travel Board hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).




FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides or dioxins in service.

2.  The Veteran's diabetes mellitus type II was not incurred in service.  

2.  The Veteran's hypertension was not incurred in service or within one year of separation from service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a), 3.307 (a)(6)(iv), 3.309(e) (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a)(b), 3.307(a)(6)(iv),(b); 3.309(a), 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2012.  The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding service connection due to Agent Orange exposure, VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  38 C.F.R. § 3.309(e) lists the diseases covered by the regulation.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).

Diabetes Mellitus Type II

The Veteran contends that his diabetes mellitus type II is the result of exposure to Agent Orange while stationed at Kimpo Air Force Base (AFB), Korea in May 1968 or exposure to Agent Orange or other herbicides or dioxins while stationed at Norton AFB, California.  

In evaluating the Veteran's claim for service connection on a presumptive basis under 38 C.F.R. § 3.309(e), the Board concedes a current diagnosis as the record is clear that the Veteran has a diagnosis for diabetes mellitus type II.  Diabetes mellitus type II is also a disease enumerated in 38 C.F.R. § 3.309(e) for presumptive service connection due to Agent Orange exposure.  Thus, at issue is whether the Veteran served in an applicable region during an applicable time period where Agent Orange was used.  

In his September 2013 notice of disagreement and April 2014 VA 9 form, the Veteran indicated that he was stationed at Kimpo AFB, Korea.  Specifically, the Veteran indicated that his place of employment was downtown Seoul at the Republic of Korea Air Force headquarters building.  He indicated that he was at Kimpo AFB in May 1968 and while in Korea, the area of Kimpo AFB was sprayed with Agent Orange daily due to the base being built.  Having reviewed the record, the Board acknowledges that a June 1968 military personnel record indicates that the Veteran was located at Kimpo AFB, Korea from May 4, 1968, to May 20, 1968.  As such, the record supports the Veteran's assertions and establishes that he was stationed at Kimpo AFB, Korea in May 1968.  Thus, the remaining issue is whether Agent Orange was used at Kimpo AFB.  

As to this issue, in September 2016, VA requested information from The Joint Service Records Research Center (JSRRC) regarding Agent Orange exposure at Kimpo AFB, Korea.  In a March 2017 response, the JSRRC indicated that DoD documents show that Agent Orange was applied on the Korean DMZ by Korean soldiers in April 1968.  The JSRRC indicated there is no other DoD evidence for Agent Orange use, testing, or storage at any time earlier than April 1968 or in any other location in Korea.  The JSRRC indicated that Kimpo AFB is located in the Capital Seoul area and is not near the DMZ.  The response indicated that therefore, Compensation Service can provide no evidence to support the Veteran's claim.

Given the information provided by the JSRRC, the Board finds that exposure to Agent Orange in service cannot be established.  While the record supports that the Veteran served at Kimpo AFB during the applicable time period, the JSRRC report establishes that the Veteran was not in an area of Korea exposed to Agent Orange.  The Veteran is competent to report where he traveled while stationed in Korea, and the Board has no reason to doubt the credibility of these assertions.  However, as the JSRRC opinion is based on research and consideration of specific regulations relating to Agent Orange use in Korea, the Board finds the JSRRC conclusion highly probative.  As such, the Board finds that the record does not support that the Veteran was exposed to Agent Orange at Kimpo AFB.  

The Veteran has also asserted that there were Agent Orange and other contaminants at Norton AFB, California, to include leakage from storage containers, while he was stationed there.  The Veteran's military personnel records support that he was stationed at Norton AFB, California.  However, the March 2017 JSRRC response also addressed this issue.  The JSRRC response indicates that DoD has not identified Norton AFB, California as a location where Agent Orange was used, tested, stored, or transported.  The response indicates that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  The response indicates that there were no combat operations at Norton AFB during those years, and as such there was no need for Agent Orange use there.  The response indicates that additionally, Norton AFB was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  The response further indicates that all evidence shows that any herbicide use the Veteran or others observed, or were associated with, was of the commercial variety, not Agent Orange.  Given the probative evidence, the Board finds that exposure to Agent Orange in service cannot be established.  As such, service connection on a presumptive basis is not warranted.  

While service connection cannot be established on a presumptive basis, service connection could still be established on a direct basis.  As to direct service connection, a current diagnosis for diabetes mellitus type II is established.  As to an in-service incurrence, there is no evidence that the Veteran had diabetes in service. Additionally, the Board acknowledges the Veteran's assertions that he was exposed to contaminants at Norton AFB.  However, the Board determines that the record does not suggest such an in-service event or injury.  The Board acknowledges a 2008 web article submitted by the Veteran in February 2016 regarding contaminants at Norton AFB.  This article refers to trichloroethylene (TCE) and other contaminants.  However, the article indicates that the soil and water at Norton AFB was determined not to be a public hazard.  The Veteran has not asserted any other in-service event or injury regarding his diabetes mellitus type II.  Lacking probative evidence of an in-service event, assessment of a nexus is not necessary.  As such, service connection is also not warranted on a direct basis.

In light of the evidence, the Board finds that the preponderance of the evidence weighs against a finding of service connection for diabetes mellitus type II on a presumptive or direct basis.  Accordingly, service connection for diabetes mellitus type II is denied. 

Hypertension

The Veteran contends that he has hypertension due to Agent Orange exposure while stationed at Kimpo Air Force Base (AFB), Korea in May 1968 or exposure to Agent Orange or other herbicides or dioxins while stationed at Norton AFB, California.    

The record reflects a current diagnosis for hypertension.  A June 2013 Disability Benefits Questionnaire (DBQ) indicates hypertension diagnosed in 2001.  The DBQ reflects the Veteran's reports that he was diagnosed with hypertension in 2001 after seeking medical attention following an anxiety attack.  Medical records from Loma Linda VAMC also indicate a 2001 diagnosis for hypertension.  

As to the Veteran's claim that his hypertension is due to Agent Orange exposure, the Board notes that 38 C.F.R. § 3.309(e) specifically lists those diseases covered by the provision regarding Agent Orange exposure, and the list does not include hypertension.  Thus, a connection between the Veteran's hypertension and herbicide exposure cannot be presumed.  However, service connection for hypertension could be established on a direct basis.  

As to direct service connection, as mentioned, a current diagnosis for hypertension is established.  However, the claim fails for lack of in-service incurrence.  There is no evidence of the presence of hypertension during the Veteran's active service. In fact, the Veteran has not asserted an in-service incurrence for his hypertension other than Agent Orange or other herbicides or dioxin exposure.  As noted above, the Board has determined that the Veteran was not exposed to herbicides, to include Agent Orange, in service. As such, the in-service incurrence of an event or injury relating to the Veteran's hypertension cannot be established, and entitlement to service connection is not established. As a result, discussion of a nexus is therefore not necessary.  Accordingly, service connection for hypertension on a direct basis is not warranted.  

The Board notes that as hypertension is a chronic disease, the Board has also considered service connection on a presumptive basis for chronic disabilities under 38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the second and third elements of service connection.   

There is a rebuttable presumption of service connection for certain chronic diseases, including hypertension, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, an analysis of continuity of symptomatology is required.  Under this theory, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

Having reviewed the record, the Board finds that presumptive service connection for a chronic disability cannot be established.  The Veteran was not diagnosed with hypertension in service.  The Veteran's in-service blood pressure levels also do not meet the requirements for a compensable rating under the relevant diagnostic code, 38 C.F.R. § 4.104, Diagnostic Code 7101, as required for the presumption of chronic diseases.  Diagnostic Code 7101 provides that a compensable rating for hypertension, 10 percent, requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  The Veteran's service treatment records (STRs) indicate that his in-service blood pressure readings ranged between 100/60 at the lowest and 130/70 at the highest.  Nor are the Veteran's in-service blood pressure levels indicative of a history of diastolic pressure of 100 or more.  To the contrary, STRs reflect that the Veteran never had a diastolic pressure of 100 or more in service.  Accordingly, the Board determines that a chronic disability did not manifest during service.  

The record also does not reflect that the Veteran's current hypertension manifested within one year following service.  The Veteran was discharged from service in January 1990, and there are no indications of a hypertension diagnosis prior to 2001.  The Veteran also stated that he was diagnosed with hypertension in 2001.  See June 2013 Hypertension DBQ.  As a chronic disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection for chronic disabilities does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection for chronic disabilities does not apply, the Board has also considered whether the second and third elements of service connection may be established based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the record does not reflect complaints or treatment for hypertension prior to 2001.  Nor has the Veteran indicted that his hypertension or elevated blood pressure levels have been consistent since service.  There are also no documented readings or treatment reports prior to 2001 to support continuity of symptomatology.  Given the evidence, the Board determines that continuity of symptomatology cannot be established.  

The Board notes its indication in the October 2015 remand that service connection for hypertension could also potentially be established as secondary to diabetes mellitus type II.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

However in this case, a claim for hypertension as secondary to diabetes mellitus type II cannot be established as the Veteran is not service connected for diabetes mellitus, type II.  

In light of the evidence, the Board finds that the preponderance of the evidence weighs against a finding of service connection for hypertension on a presumptive, secondary, or direct basis.  Accordingly, service connection for hypertension is denied. 








ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange or other herbicide or dioxin exposure, is denied.

Entitlement to service connection for hypertension, to include as due to Agent Orange or other herbicide or dioxin exposure, is denied. 









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


